Name: Commission Regulation (EEC) No 540/92 of 3 March 1992 modifying Commission Regulation (EEC) No 650/91 on applications for assistance in the form of operational programmes from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of investments for improving the processing and marketing conditions for fishery and aquaculture products
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  regions and regional policy; NA;  marketing
 Date Published: nan

 4.3.1992 EN Official Journal of the European Communities L 59/9 COMMISSION REGULATION (EEC) No 540/92 of 3 March 1992 modifying Commission Regulation (EEC) No 650/91 on applications for assistance in the form of operational programmes from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of investments for improving the processing and marketing conditions for fishery and aquaculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (1), and in particular Article 8 (3) thereof, Whereas after consultation with the Standing Committee for the Fishing Industry, Whereas Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and placing on the market of live bivalve molluscs (2) and Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (3), establish a harmonization of requirements for health conditions in respect to production, marketing and processing of the said products; Whereas in the case where financial assistance is requested from the Community, only requests in respect of projects complying with the requirements of these Directives can be accepted; Whereas only establishments, auction and wholesale markets, dispatch and purification centres which conform to the requirements of the said directives can carry out their activity; Whereas the Member States can consent to establishments, auction and wholesale markets, dispatch and purification centres already operating at 31 December 1991, an additional time limit in order to meet the requirements of the Directives; Whereas the investments included in the operational programmes submitted for Community financial assistance must be selected by the competent authority in the Member State; Whereas Commission Regulation (EEC) No 650/91 (4) provides the information and documentation which must be included in the request for assistance in the form of an operational programme, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 650/91 is modified as follows: the following point is added to Annex IV 6. To check that the investments will comply with the requirements of Council Directives on health conditions. For establishments, auction and wholesale markets, dispatch and purification centres, not benefiting from the additional time limit in order to meet requirements, a certificate must accompany the request for assistance for each investment; this certificate must confirm that the facility in which the investment is to be made conforms to the Directives. For establishments, auction and wholesale markets, dispatch and purification centres, arranging an additional time limit in order to meet requirements in the Directives, the competent authority will make sure that on the date of the finishing of the work, the facilities are in accordance with the Directives. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 388, 30. 12. 1989, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 1. (3) OJ No L 268, 24. 9. 1991, p. 15. (4) OJ No L 72, 19. 3. 1991, p. 20.